19-22312-rdd    Doc 86    Filed 03/04/19    Entered 03/04/19 15:18:41      Main Document
                                           Pg 1 of 4
                    IN THE UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF
                                   NEW YORK

IN THE MATTER OF:                                                    CASE NO. 19-22312

WINDSTREAM HOLDINGS, INC., et
al.

    DEBTORS                                                          CHAPTER 11


  THE TEXAS TAXING JURISDICTIONS OBJECTION TO DEBTORS’ MOTION FOR
 ENTRY OF INTERIM AND FINAL ORDERS PURSUANT TO 11 U.S.C. §§ 105, 361, 362,
   363, 364, 503, AND 507 (I) AUTHORIZING THE DEBTORS TO OBTAIN SENIOR
SECURED SUPERPRIORITY POSTPETITION FINANCING, (II) GRANTING LIENS AND
SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS, (III) AUTHORIZING USE OF
CASH COLATERAL, (IV) GRANTING ADEQUATE PROTECTION, (V) MODIFYING THE
 AUTOMATIC STAY, (VI) SCHEDULING A FINAL HEARING, AND (VII) GRANTING
                                 RELATED RELIEF

TO THE HONORABLE BANKRUPTCY JUDGE:


     NOW COMES Anderson County, Bell County Tax Appraisal District, Bosque County,

Bowie County, Brazos County, Brown County, Callahan County, Cherokee Central Appraisal

District, Cherokee County, Comanche County, Coryell County, Eastland County, Erath County,

Floyd Central Appraisal District, Freestone County, Grimes County, Groesbeck, City of,

Harrison Central Appraisal District, Harrison County, Hays County, Henderson County, Hill

Central Appraisal District, Hill County, Jasper County, Leon County, Lynn County, Mexia I.S.D,
City of Waco, Midland Central Appraisal District, Milam County, Newton County, Reeves

County, Shackelford County, Stephens County, Taylor Central Appraisal District, Terry County,

Wharton County, and Williamson County (collectively the “Texas Taxing Jurisdictions”), is a

secured creditor in the above bankruptcy case, and file their Objection to Debtor’ Motion For

Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503,

AND 507 (I) Authorizing the Debtors to Obtain Senior Secured Superpriority Postpetition

Financing, (II) Granting Liens and Superpriority Administrative Expense Claims, (III)
Authorizing Use of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying the
19-22312-rdd     Doc 86     Filed 03/04/19     Entered 03/04/19 15:18:41          Main Document
                                              Pg 2 of 4

Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief on the

following grounds:


   1. The Texas Taxing Jurisdictions are political subdivisions of the State of Texas authorized

       to assess and collect ad valorem taxes pursuant to the laws of the State. The Texas

       Taxing Jurisdictions    have filed secured claims for 2019 ad valorem taxes totaling

       approximately $968,368.32.


   2. These taxes are secured with a security interest that is superior to that of any other

       secured claim under the Texas Constitution, Article VIII, Section 15, and the Texas

       Property Tax Code, Section 32.01 and Section 32.05(b). Stanford v. Butler, 826 F.2d 353

       (5th Cir. 1987), 11 USC § 506; Universal Seismic Associates, Inc., 288 F.3d 205 (5th

       Cir. 2002); In Re Winn's Stores, Inc.; 177 B.R. 253 (Bktcy W.D. Tex 1995). In addition,

       the lien is a lien in solido and attaches to all personal property of the debtors. Texas

       Property Tax Code Section 32.01(b).


   3. The Texas Taxing Jurisdictions object to The Motion because paragraph 5(d) states that

       all pre-petition and post-petition ad valorem tax liens are being primed by the DIP

       Lenders. The Texas Taxing Jurisdictions object to the entry of any interim or final order
       that purports the superior lien position of the Texas Taxing Jurisdictions. The tax liens

       arise on January 1 of each tax year and “floats” to after acquired property. See City of

       Dallas v Cornerstone Bank, 879 S. W. 2d 264 (Tex. App. –Dallas 1994). The tax liens are

       in solido and a lien on all personal property of the Debtor. See In re Universal Seismic,

       288 F.3d 205 (5th Cir. 2002). The tax lien is also unavoidable. See In re: Winns Store,

       177 B.R. 253 (Bankr. W.D. Tex. 1995)

   4. The Texas Taxing Jurisdictions object to the priming of their prepetition claims and liens,
       which are secured by liens that arose by operation of law and are senior to all other liens

       against the Debtor’s property, including preexisting liens, pursuant to Texas Law.
19-22312-rdd     Doc 86     Filed 03/04/19     Entered 03/04/19 15:18:41       Main Document
                                              Pg 3 of 4

     WHEREFORE, the Texas Taxing Jurisdictions objects to The Motion and requests this

Court to order appropriate provisions to assure the protection of the position of their secured tax

claim and further request other such relief as is just and proper.

Dated: March 4, 2019

                                         Respectfully submitted,
                                         MCCREARY, VESELKA, BRAGG & ALLEN, P.C.

                                         /s/Tara LeDay
                                         Tara LeDay
                                         State Bar Number 24106701
                                         P.O. Box 1269
                                         Round Rock, Texas 78680
                                         Telephone: (512) 323-3200
                                         tleday@mvbalaw.com

                                         Attorneys for the Texas Taxing Jurisdictions
19-22312-rdd     Doc 86    Filed 03/04/19     Entered 03/04/19 15:18:41        Main Document
                                             Pg 4 of 4
                                 CERTIFICATE OF SERVICE

I hereby certify that the above Objection to The Motion has been served upon the following
parties as well as all parties receiving the Court’s ECF service on March 4, 2019, by Electronic
Notification.

                                                      /s/Tara LeDay
                                                      Tara LeDay
